Electronically Filed
                                             Supreme Court
                                             SCWC-29652
                                             24-MAY-2013
                                             10:59 AM



                    SCWC-29652

   IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         KAM CENTER SPECIALTY, CORPORATION,
               a Hawai#i corporation,
  Petitioner/Plaintiff-Appellee, Cross-Appellant,

                        vs.

     LWC IV CORPORATION, a Hawai#i corporation,
   dba Eastern Garden Chinese Seafood Restaurant;
            LAWRENCE CHAN and LINDA CHAN,
Respondents/Defendants-Appellants, Cross Appellees,

                        and

     LWC IV CORPORATION, a Hawai#i corporation,
   dba Eastern Garden Chinese Seafood Restaurant;
            LAWRENCE CHAN and LINDA CHAN,
Third-Party Plaintiffs-Appellants, Cross-Appellees,

                        vs.

 JOHN E. KOBAYASHI, and V.I.P. INVESTMENTS, INC.,
              a Hawai#i corporation,
Third-Party Defendants-Appellees, Cross-Appellants


  CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (ICA NO. 29652; CIVIL NO. 03-1-2075)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellee, Cross-Appellant’s

application for writ of certiorari filed on April 12, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 24, 2013.

James H. Ashford                      /s/ Mark E. Recktenwald
Amanda M. Jones
(Cades Schutte)                       /s/ Paula A. Nakayama
for petitioner
                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack




                                  2